84846: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29902: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84846


Short Caption:IN RE: DISCIPLINE OF THOMAS S. SHADDIXCourt:Supreme Court


Related Case(s):82632, 84263


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/05/2022How Submitted:By Order








+
						Party Information
					


RoleParty NameRepresented By


AppellantThomas S. Shaddix
					In Proper Person
				


RespondentState Bar of NevadaBruce C. Hahn
							(State Bar of Nevada/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/18/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/10/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


06/10/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vols. I - II. (SC).22-18571




06/10/2022Notice/OutgoingIssued Notice of Bar Matter Briefing Schedule/Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).22-18573




07/11/2022MotionFiled Appellant's Motion to Extend Time to File Brief. (SC)22-21772




07/19/2022Order/ProceduralFiled Order Granting Motion.  Thomas Shaddix Thomas Shaddix for an extension of time to file the opening brief is granted.  Shaddix shall have until July 25, 2022, to file and serve the opening brief.   (SC)22-22698




07/25/2022MotionFiled Appellant's Motion for Additional Extension of Time to File Opening Brief.  (SC)22-23382




08/04/2022Notice/IncomingFiled Appellant's Notice of Withdrawal of Motion. (SC)22-24512




08/05/2022Order/ProceduralFiled Order. Appellant has filed a notice of withdrawal of the motion for an extension of time filed on July 25, 2022.  Accordingly, this court takes no action on that motion.  Because no opening brief has been timely filed, this matter shall be submitted for decision on the record without briefing or oral argument.  (SC)22-24575




08/05/2022Case Status UpdateSubmitted for Decision. (SC).


09/23/2022Order/Dispositional BarFiled Order of Suspension. "We hereby suspend attorney Thomas S. Shaddix from the practice of law in Nevada for a period of six months and one day." Disciplinary costs due: 30 days. (SC)22-29902




09/26/2022Notice/IncomingFiled Notice to the Courts No. 84846 (SC)22-30066





Combined Case View